Title: From George Washington to Richard Washington, 10 September 1757
From: Washington, George
To: Washington, Richard



Dear Sir
Fort Loudoun 10th Septr 1757

The Inclosd addresses Copy of mine of the 15th April by a Vessel which I find has mistaken her Rout and got to France.
On board the Integrety Captn Thompson I shipd 14 Hogsheads of best Sweet-Scented Tobo for 4 of which and no more I was allowd liberty of Consignment; and these four I Shipd to you—the other ten together with 8 more in Captn Younger are sent to Mr Bacon; of whom please to demand the neat proceeds.
The Alexandria Captn McKay is preparing with all possible dispatch to Sail with the Convoy: On Board her I have put eight Hhds consignd to yourself and I have orderd my present Crop (which at this time wears a very favourable Aspect, and without some Signal Stroke of Providence will equal my most Sanguine expectations) to be got ready for the first Ships, after these which are just taking their Departure; and for as many as I can

get liberty I will ship to yourself, but it is with concern I tell you, we have very little choice.
I have receivd your favour of the 2d of April, and find Insurance so exorbitantly high, that I have determind to risk my Tobo as it is conveyd in several bottoms—But my Goods, unless they come under Convoy (and even then if you think proper) I woud choose to ensure—In the Invoice Mr Carlyle sent you for me I think ⟨mutilated⟩ for a Small Sword of 8 or 10 Guins. price. this is of 12 Months standing, which gives me cause to fear, having heard no mention of it by you, that his Letter has miscarried—if this is really the case please to embrace the earliest oppertunity of complying wt. this desire & sendg spare Scabds & Slips wt. it. I am Dr Sir Yr Most Obedt & Affecte

Go: Washington

